DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 9/7/2021 for application number 16/112,482. 
Claims 2-6, 8-20, and 23-35 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 33 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-8, 10-13, 15-22, 24-27, 29-32, and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hellyar et al. (Pub. No. 2003/0117440) in view of Kawahara et al. (Pub. No. 2005/0204306), Chandhri (Pub. No. 2008/0062141), and Rosenberg (Pub. No. 2007/0146347).

In reference to claim 2, Hellyar teaches a computing device comprising: a processor (processing unit 120, fig. 1); a touch-sensitive display screen (monitor 191, fig. 1) coupled to the processor, the processor to operate the computing device in any one of at least two display modes (full screen or navigation preview display modes, para. 0024, 0039-41), wherein: during a given duration, the processor operates a plurality of applications concurrently (para. 0004), the plurality of applications including at least a first application, a second application, a third application, and a fourth application (messaging, word processor, spreadsheet, and browser, para. 0004); in a full-screen mode, the processor provides, on the touch-sensitive display screen, a user interface for only one application of the plurality of applications (para. 0024); in a windowed mode, the processor: provides on the touch-sensitive display screen a plurality of cards in a two- dimensional arrangement along a first direction on the touch-sensitive display screen, the plurality of cards including at least a first card displaying a view of the first application, a second card displaying a view of the second application, a third card displaying a view of the third application, and a fourth card displaying a view of the fourth application (previews of executing apps are extracted and displayed in a linear arrangement, para. 0040, 0043-0048); wherein the processor, in response to receiving user input, transitions the computing device at least (i) from the full-screen mode to the windowed mode, or (ii) from the windowed mode to the full-screen mode (user input can switch to full screen or navigation preview display modes, para. 0024, 0039-41).
However, Hellyar does not explicitly teach identifying a selected card; and dismissing the selected card off the touch-sensitive display screen so that the corresponding application is closed.
Kawahara teaches responds to a second directional contact on a selected card of the first card, the second card, the third card, or the fourth card along a second direction by: identifying the selected card based on the second directional contact; moving the selected card along the second direction from one location on the touch-sensitive display screen to another location on the touch-sensitive display screen; and dismissing the selected card off the touch-sensitive display screen in the second direction so that the corresponding application is closed (user can “throw” a window by selecting a window, moving it quickly, and releasing, which can cause the window to be deleted by moving / scaling the window in accordance with the throw, para. 0086-87, 0016, 0028).

One of ordinary skill in the art would be motivated to modify the elements of Hellyar to include the dismissal of Kawahara because it would allow to better manage and take more actions on the applications in the multitasking view of Hellyar.
However, Hellyar and Kawahara do not explicitly teach a touch-sensitive display; the processor to receive gesture input on the touch-sensitive display screen; responds to a first directional contact along the first direction on the touch-sensitive display screen by moving the plurality of cards in concert with one another in the first direction; and responds to a second directional contact on a selected card of the first card, the second card, the third card, or fourth card along a direction that is different from the first direction on the touch-sensitive display screen by: identifying the selected card based on the second directional contact; and moving the selected card along the second direction on the touch-sensitive screen.
Chandhri teaches a touch-sensitive display (para. 0151); the processor to receive gesture input on the touch-sensitive display screen (swipes, para. 0167); responds to a first directional contact along the first direction on the touch-sensitive display screen by moving the plurality of cards in concert with one another in the first direction (horizontal slide causes scrolling of graphical elements, para. 0151, fig. 19A); and responds to a second directional contact on a selected card of the first card, the second card, the third card, or fourth card along a direction that is different from the first direction on the touch-sensitive display screen by: identifying the selected card based on the second directional contact; and moving the selected card along the second direction on the touch-sensitive screen (vertical slide on graphical element is recognized, para. 0167, fig. 21A, causing card to move and flip upward). 

One of ordinary skill in the art would be motivated to modify the user input of Hellyar and Kawahara to include the touch screen input of Chandhri because it helps more easily browse through items on a mobile device, and would help adapt the multitasking of Hellyar and Jarret to a mobile device (Chandhri, para. 0004).
However, Hellyar, Kawahara, and Chandhri do not explicitly teach dismissing the selected card off the touch-sensitive display screen in the second direction (to the extent that they do not explicitly disclose the card going off the edge of the display in the second direction. 
Rosenberg teaches moving the selected card along the second direction on the touch-sensitive display screen, and dismissing the selected card off the touch-sensitive display screen in the second direction (flick gesture flicks icon off edge of screen, para. 0023-24).
It would have been obvious to one of ordinary skill in art, having the teachings of Hellyar, Kawahara, Chandhri, and Rosenberg before him at the time the invention was made, to modify the gesture as disclosed by Chandhri to include flicking to dismiss off the screen as disclosed by Rosenberg. 
One of ordinary skill in the art would be motivated to modify the gesture of Chandhri to include the flicking to dismiss off the screen of Rosenberg because it would provide a way for the upward gesture of Chandhri to be used to select a window for dismissal as in Hellyar and Kawahara.
In reference to claim 3, Chandhri further teaches the computing device of claim 2, wherein the first direction is along a horizontal axis of the touch-sensitive display screen, and the second direction is along a vertical axis of the touch-sensitive display screen (horizontal to scroll, vertical to select, para. 0151, 0167).
In reference to claim 4, Chandhri further teaches the computing device of claim 2, wherein the second direction is upwards (para. 0167, fig. 21A).
In reference to claim 5, Chandhri further teaches the computing device of claim 2, wherein the first direction is transverse to the second direction (horizontal to scroll, vertical to select, para. 0151, 0167).
In reference to claim 6, Chandhri further teaches the computing device of claim 2, wherein the directional contact comprises a drag gesture performed on the selected card (swipe is a drag gesture, para. 0167).
In reference to claim 8, Hellyar further teaches the computing device of claim 2, wherein each of the first application, the second application, the third application, and the fourth application are different applications (messaging, word processor, spreadsheet, and browser, para. 0004).
In reference to claim 10, Hellyar further teaches the computing device of claim 2, wherein the plurality of cards further includes at least a fifth card displaying a view of a fifth application and a sixth card displaying a view of a sixth application, and wherein the processor is further configured to provide on the touch- sensitive display screen, while in the windowed mode, the entirety of at least some of the first, second, third, fourth, fifth, and sixth cards and only a portion of at least some of the first, second, third, fourth, fifth, and sixth cards (see fig. 3C, which shows seven cards, with some shown entirely and some partially displayed). 
In reference to claim 11, Hellyar further teaches the computing device of claim 2, wherein in the windowed mode, at least one of the first card, the second card, the third card, or the fourth card comprises a static representation of the user interface for the corresponding application
In reference to claim 12, Chandhri further teaches the computing device of claim 2, wherein the first direction is along a vertical axis of the touch-sensitive display screen, and wherein the second direction is along a horizontal of the the touch-sensitive display screen (images can be along the vertical axis, 0060, so it would be obvious the selection in such a case would be horizontal).
In reference to claim 13, Hellyar further teaches the computing device of claim 2, wherein in the windowed mode, each card comprises the user interface for the corresponding application (cards have UI screenshot of application, para. 0013).
In reference to claim 15, Rosenberg further teaches the computing device of claim 2, wherein the selected card is dismissed in the second direction off an edge of the touch-sensitive display screen (flick gesture flicks icon off edge of screen, para. 0023-24).

In reference to claim 16, Hellyar teaches a method (para. 0003) for operating a computing device, the method performed by one or more processors and comprising: operating the computing device in any one of at least two display modes (full screen or navigation preview display modes, para. 0024, 0039-41), wherein: operating, during a given duration, a plurality of applications concurrently (para. 0004), the plurality of applications including at least a first application, a second application, a third application, and a fourth application (messaging, word processor, spreadsheet, and browser, para. 0004);  Ser. No.: 16/112,4824in a full-screen mode, providing a user interface on the display screen for only one application of the plurality of applications (para. 0024); in a windowed mode: providing on the display screen a plurality of cards in a two-dimensional arrangement along a first direction on the touch-sensitive display screen, the plurality of cards including at least a first card displaying a view of the first application, a second card displaying a view of the second application, a third card displaying a view of the third application, and a fourth card displaying a view of the fourth application (previews of executing apps are extracted and displayed in a grid, para. 0040, 0046); and transitioning, in response to receiving user input, the computing device at least (i) from the full-screen mode to the windowed mode, or (ii) from the windowed mode to the full-screen mode (user input can switch to full screen or navigation preview display modes, para. 0024, 0039-41).
However, Hellyar does not explicitly teach dismissing the selected card off the display screen.
Kawahara teaches responding to a second directional contact on a selected card of the first card, the second card, the third card, or the fourth card along a second direction: identifying the selected card based on the second directional contact; moving the selected card along the second direction from one location on the touch-sensitive display screen to another location on the touch-sensitive display screen; and dismissing the selected card off the touch-sensitive display screen in the second direction so that the corresponding application is closed (user can “throw” a window by selecting a window, moving it quickly, and releasing, which can cause the window to be deleted by moving / scaling the window in accordance with the throw, para. 0086-87, 0016, 0028).
It would have been obvious to one of ordinary skill in art, having the teachings of Hellyar and Kawahara before him at the time the invention was made, to modify the graphical elements as disclosed by Hellyar to include dismissing an element as taught by Kawahara.
One of ordinary skill in the art would be motivated to modify the elements of Hellyar to include the dismissal of Kawahara because it would allow to better manage and take more actions on the applications in the multitasking view of Hellyar.
However, Hellyar and Kawahara do not explicitly teach receiving gesture input on a touch-sensitive display screen of the computing device; responding to a directional contact along a first direction on the touch-sensitive display screen by changing a position of the first card relative to the touch-sensitive display screen in the first direction; and responding to a directional contact on a selected card of the first card, the second card, the third card, and the fourth card to move the selected card along a direction that is different from the first direction on the touch-sensitive display screen by: 
Chandhri teaches responding to a first directional contact along the first direction on the touch-sensitive display screen by moving the plurality of cards in concert with one another (horizontal slide causes scrolling of graphical elements, para. 0151, fig. 19A); and responding to a second directional contact on a selected card of the first card, the second card, the third card, or the fourth card along a second direction that is different from the first direction on the touch-sensitive display screen by: identifying the selected card based on the second directional contact; and moving the selected card along the second direction on the touch-sensitive display screen (vertical slide on graphical element is recognized, para. 0167, fig. 21A, causing card to move and flip upward). 
It would have been obvious to one of ordinary skill in art, having the teachings of Hellyar, Kawahara, and Chandhri before him at the time the invention was made, to modify the user input as disclosed by Hellyar and Kawahara to include touch screen input as taught by Chandhri (a person having ordinary skill in the art would understand how to apply the browsing methods of Chandhri to application management, see, e.g., Chen, Pat. No. 9,104,292 at fig. 2). 
One of ordinary skill in the art would be motivated to modify the user input of Hellyar and Kawahara to include the touch screen input of Chandhri because it helps more easily browse through items on a mobile device, and would help adapt the multitasking of Hellyar and Jarret to a mobile device (Chandhri, para. 0004).
However, Hellyar, Kawahara, and Chandhri do not explicitly teach dismissing the selected card off the touch-sensitive display screen in the second direction (to the extent that they do not explicitly disclose the card going off the edge of the display in the second direction. The Examiner notes that this is not really explicitly in the claim, but a reference is being provided for compact prosecution). 
dismissing the selected card off the touch-sensitive display screen in the second direction (flick gesture flicks icon off edge of screen, para. 0023-24).
It would have been obvious to one of ordinary skill in art, having the teachings of Hellyar, Kawahara, Chandhri, and Rosenberg before him at the time the invention was made, to modify the gesture as disclosed by Chandhri to include flicking to dismiss off the screen as disclosed by Rosenberg. 
One of ordinary skill in the art would be motivated to modify the gesture of Chandhri to include the flicking to dismiss off the screen of Rosenberg because it would provide a way for the upward gesture of Chandhri to be used to select a window for dismissal as in Hellyar and Kawahara.
In reference to claim 17, Chandhri further teaches the method of claim 16, wherein the first direction is along a horizontal axis of the touch-sensitive display screen, and the second direction is along a vertical axis of the touch-sensitive display screen (horizontal to scroll, vertical to select, para. 0151, 0167).
In reference to claim 18, Chandhri further teaches the method of claim 16, wherein the second direction is upwards (para. 0167, fig. 21A).
In reference to claim 19, Chandhri further teaches the method of claim 16, wherein the first direction is transverse to the second direction (horizontal to scroll, vertical to select, para. 0151, 0167).
In reference to claim 20, Chandhri further teaches the method of claim 16, wherein the second directional contact comprises a drag gesture performed on the selected card (swipe is a drag gesture, para. 0167).
In reference to claim 22, Hellyar further teaches the method of claim 16, wherein each of the first application, the second application, the third application, and the fourth application are different applications (messaging, word processor, spreadsheet, and browser, para. 0004).
In reference to claim 24, Hellyar further teaches the method of claim 16, wherein the plurality of cards further includes at least a fifth card displaying a view of a fifth application and a sixth card displaying a view of a sixth application, and wherein the method further comprises: while in the windowed mode, providing on the touch-sensitive display screen the entirety of at least some of the first, second, third, fourth, fifth, and sixth cards and only a portion of at least some of the first. second. third, fourth, fifth, and sixth cards (see fig. 3C, which shows seven cards, with some shown entirely and some partially displayed).
In reference to claim 25, Hellyar further teaches the method of claim 16, wherein in the windowed mode, at least one of the first card, the second card, the third card, or the fourth card comprises a static representation of the user interface for the corresponding application (previews are static screenshots, para. 0013).
In reference to claim 26, Chandhri further teaches the method of claim 16, wherein the first direction is along a vertical axis of the touch-sensitive display screen, and wherein the second direction is along a horizontal axis of the touch-sensitive display screen (images can be along the vertical axis, 0060, so it would be obvious the selection in such a case would be horizontal).
In reference to claim 27, Hellyar further teaches the method of claim 16, wherein in the windowed mode, each card comprises the user interface for the corresponding application (cards have UI screenshot of application, para. 001).
In reference to claim 29, Rosenberg further teaches the method of claim 16, wherein the selected card is dismissed in the second direction off an edge of the touch-sensitive display screen (flick gesture flicks icon off edge of screen, para. 0023-24).
In reference to claim 30, Chandhri and Rosenberg further teach the method of claim 2, wherein the selected card is moved in the second direction out of a linear arrangement of at least two cards of the first card, the second card, the third card, or the fourth card
In reference to claim 31, Chandhri and Rosenberg further teach the computing device of claim 16, wherein the selected card is moved in the second direction out of a linear arrangement of at least two cards of the first card, the second card, the third card, or the fourth card (Chandhri teaches a selected card moving in a second direction out of a linear arrangement of at least two cards, and Rosenberg teaches moving the card off the screen, see rejection of claim 16 above).

In reference to claim 32, Hellyar further teaches the computing device of claim 2, further comprising a physical button coupled to the processor, wherein the user input indicating the mode change is received via the physical button (physical keys are used to indicate the mode change, para. 0038).
In reference to claim 34, Hellyar further teaches the method of claim 16, wherein the computing device further comprises a physical button coupled to the processor, and the user input indicating the mode change is received via the physical button.

Claims 9 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hellyar et al. (Pub. No. 2003/0117440) in view of Kawahara et al. (Pub. No. 2005/0204306), Chandhri (Pub. No. 2008/0062141), and Rosenberg (Pub. No. 2007/0146347) as applied to claims 2 and 16 above, and in further view of Westerman et al. (Pub. No. 2008/0036743).

In reference to claim 9, Hellyar, Kawahara, Chandhri, and Rosenberg do not explicitly teach the computing device of claim 2, wherein the user input for transitioning the computing device from the full-screen mode to the windowed mode comprises an upward swipe gesture.
the computing device of claim 2, wherein the user input for transitioning the computing device from the full-screen mode to the windowed mode comprises an upward swipe gesture (upward swipe gesture triggers a windowed mode that tiles all windows, para. 0135-36).
It would have been obvious to one of ordinary skill in art, having the teachings of Hellyar, Kawahara, Chandhri, Rosenberg, and Westerman before him at the time the invention was made, to modify the input as disclosed by Hellyar to include an upward swipe as disclosed by Westerman. 
One of ordinary skill in the art would be motivated to modify the input of Hellyar to include the upward swipe of Westerman because it helps provide additional inputs with touch screens (Westerman, para. 0025-26).
In reference to claim 23, Hellyar, Kawahara, Chandhri, and Rosenberg do not explicitly teach the method of claim 16, wherein the user input for transitioning the computing device from the full-screen mode to the windowed mode comprises an upward swipe gesture.
Westerman teaches the method of claim 16, wherein the user input for transitioning the computing device from the full-screen mode to the windowed mode comprises an upward swipe gesture (upward swipe gesture triggers a windowed mode that tiles all windows, para. 0135-36).
It would have been obvious to one of ordinary skill in art, having the teachings of Hellyar, Kawahara, Chandhri, Rosenberg, and Westerman before him at the time the invention was made, to modify the input as disclosed by Hellyar to include an upward swipe as disclosed by Westerman. 
One of ordinary skill in the art would be motivated to modify the input of Hellyar to include the upward swipe of Westerman because it helps provide additional inputs with touch screens (Westerman, para. 0025-26).

Claims 14 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hellyar et al. (Pub. No. 2003/0117440) in view of Kawahara et al. (Pub. No. 2005/0204306), Chandhri (Pub. No. 2008/0062141), and Rosenberg (Pub. No. 2007/0146347) as applied to claims 2 and 16 above, and in further view of Brown et al. (Pub. No. 2004/0070631).

In reference to claim 14, Hellyar, Kawahara, Chandhri, and Rosenberg do not explicitly teach the computing device of claim 2, wherein while operating the computing device in the windowed mode, the processor is further configured to shift the remaining cards to fill a void left by the dismissed card.
Brown teaches the computing device of claim 2, wherein while operating the computing device in the windowed mode, the processor is further configured to shift the remaining cards to fill a void left by the dismissed card (grid thumbnails are rearranged to fill space, para. 0049, fig. 6).
It would have been obvious to one of ordinary skill in art, having the teachings of Hellyar, Kawahara, Chandhri, Rosenberg, and Brown before him at the time the invention was made, to modify the grid as disclosed by Hellyar to include the rearrangement as taught by Brown.
One of ordinary skill in the art would be motivated to modify the grid of Hellyar to include the rearrangement of Brown because it would better conserve screen space.
In reference to claim 28, Hellyar, Kawahara, Chandhri, and Rosenberg do not explicitly teach the method of claim 16, wherein the method further comprises: while operating the computing device in the windowed mode, shifting the remaining cards to fill a void left by the dismissed card.
Brown teaches the method of claim 16, wherein the method further comprises: while operating the computing device in the windowed mode, shifting the remaining cards to fill a void left by the dismissed card (grid thumbnails are rearranged to fill space, para. 0049, fig. 6).
It would have been obvious to one of ordinary skill in art, having the teachings of Hellyar, Kawahara, Chandhri, Rosenberg, and Brown before him at the time the invention was made, to modify the grid as disclosed by Hellyar to include the rearrangement as taught by Brown.
.

Response to Arguments
Applicant’s arguments with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection has been withdrawn. 
Applicant’s arguments with respect to the priority claim for claims 9 and 23 are persuasive in part. The cited portions of the earlier-filed ‘145 application, which disclose “a button or other control” do not support an upward swipe – an upward swipe is not a button or other control, and a person having ordinary skill in the art would not recognize the inventors as having possession of claimed invention as of the earlier filing date. 
However, after further consultation with SPE Sherief Badawi and QAS Mary Jacob, it appears the lack of entitlement to the earlier filing date for these dependent claims would not affect the entitlement to the earlier filing date for the independent claims, and thus they would remain allowable. The Examiner notes that this case appears to present the novel question of whether an intervening reference can be applied to limitations of an independent claim when an independent claim is entitled to an earlier filing date than a dependent claim. 35 USC 112(d) specifies that, “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.” The MPEP specifies that “prior art is applied on a claim-by-claim basis,” MPEP 2152.01. Certainly, if claim 9 or 23 were incorporated into the independent claim, the whole claim would lose the earlier filing date, and not be allowable. For example, see the situation in PowerOasis, Inc. v. T-Mobile USA, Inc.
Applicant's arguments with respect to the first and second direction have been fully considered but they are not persuasive. Applicant’s argument seems to be that Kawahara and Rosenberg are not determining that a gesture is made in a second direction versus a first direction, and therefore they do not teach the claim limitations. However, this fails to consider the combination of all references. Hellyar teaches a horizontal arrangement of application cards, and scrolling the application cards in a first horizontal direction responsive to user input (see fig. 3C and para. 0045). Kawahara teaches a directional input via a mouse can then dismiss an application card, and animate the application moving off the screen along the z-axis until it disappears (see rejection above), so in combination with Hellyar, the user could use a mouse to fling one of the cards in fig. 3C off the screen. Next, Chandhri teaches distinguishing between horizontal touch inputs to scroll cards horizontally and vertical touch inputs to perform another. As applied to the other references, Chandhri teaches a mobile device can use horizontal swipe gestures in place of keyboard scroll inputs of Hellyar, and vertical swipe gestures in place of the mouse fling movements of Kawahara. Finally, Rosenberg teaches an animation of an object going off an edge of a screen using a vertical swipe gesture. In combination with the other references, Rosenberg teaches that in place of the z-axis shrinking animation of Kawahara, the application card can be animated leaving an edge of the screen in response to a vertical swipe gesture.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174